DETAILED ACTION
Status of Claims
This office action is responsive to the after final amendment filed 01 July 2022. As directed by the amendment claim 13 has been amended, and claims 17-20 have been previously cancelled. Thus, claims 1-16 and 21-24 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 01 July 2022, with respect to the rejection of the claims under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record do not teach or reasonably suggest, in combination with the additional limitations of the base claims, an implantable device kit for controllable coaptation of a body lumen, comprising an implantable device including an adjustable membrane element defining a chamber, an elongate conduit including a conduit peripheral surface connected to and sealed to the adjustable membrane element at or near a conduit front end, and a conduit lumen having a first opening at a conduit rear end, a second opening in fluid communication with the chamber, and a closed end at or near the conduit front end, and a rear port connected to the conduit rear end and including a septum; and a sensor probe including a probe front end having a sharp tip configured to pierce through the septum, and a sensor at the probe front end configured to detect information when positioned in the conduit lumen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791